ORDER REINSTATING

Movant, Phillip D. Kessack voluntarily withdrew from the Kentucky Bar Association while a member in good standing pursuant to SCR 3.480(1), on October 30, 1989.
Upon his motion for reinstatement pursuant to SCR 3.500, and upon his having met all necessary requirements and having paid all necessary fees, the Board of Governors of the Kentucky Bar Association has unanimously recommended that Movant’s application for readmission be approved. We concur with the recommendation of the Board.
*616THEREFORE, IT IS HEREBY ORDERED that, Phillip D. Kessack, be, and is hereby, readmitted to membership into the Kentucky Bar Association pursuant to SCR 3.500.
All concur.
ENTERED: June 23, 1994
/s/ Robert F. Stephens CHIEF JUSTICE